Name: Commission Regulation (EC) No 1828/2003 of 16 October 2003 correcting Regulation (EC) No 1816/2003 fixing the import duties in the rice sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32003R1828Commission Regulation (EC) No 1828/2003 of 16 October 2003 correcting Regulation (EC) No 1816/2003 fixing the import duties in the rice sector Official Journal L 267 , 17/10/2003 P. 0021 - 0023Commission Regulation (EC) No 1828/2003of 16 October 2003correcting Regulation (EC) No 1816/2003 fixing the import duties in the rice sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 411/2002(2),Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 3072/95 as regards import duties in the rice sector(3), as last amended by Regulation (EC) No 1298/2002(4), and in particular Article 4(1) thereof,Whereas:An error has been discovered in Annex I to Commission Regulation (EC) No 1816/2003(5). The Regulation in question should therefore be corrected,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EC) No 1816/2003 are hereby replaced by the Annexes to this Regulation.Article 2This Regulation shall enter into force on 17 October 2003.It shall apply from 16 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 October 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 189, 30.7.1996, p. 71.(4) OJ L 189, 18.7.2002, p. 8.(5) OJ L 265, 16.10.2003, p. 31.ANNEX IImport duties on rice and broken rice>TABLE>ANNEX IICalculation of import duties for rice>TABLE>